 



Exhibit 10.2

EXTENSION AND AMENDMENT OF AGREEMENT

      This Extension and Amendment is dated as of March 10, 2005 between
Tollgrade Communications, Inc., having an address at 493 Nixon Road, Cheswick,
PA 15024 (the “Corporation”) and Joseph G. O’Brien, an individual residing in
the Commonwealth of Pennsylvania and an employee of the Corporation (the
“Executive”).

      WHEREAS, the Corporation and the Executive entered into an Agreement made
as of January 19, 2001, which provides for compensation to the Executive upon
termination of employment under certain circumstances related to a change in
control of the Corporation (the “Agreement”);

      WHEREAS, the initial term of the Agreement is stated to continue for a
period of four (4) years, and the Agreement provides further that upon
expiration, the Corporation shall, in its sole discretion, determine whether the
Agreement shall be renewed upon such terms as the Corporation deems advisable;

      WHEREAS, notwithstanding the expiration of the initial term of the
Agreement, the Board of Directors of the Corporation have determined that it is
in the best interests of the Corporation to renew the Agreement, extending its
term for an additional period of four (4) years, provided that the Agreement is
amended as set forth herein to include a covenant against competition;

      WHEREAS, the Executive desires to extend the Agreement, as amended hereby,
in order to obtain the benefits described in the Agreement in the event the
Executive’s employment is terminated under the circumstances described in the
Agreement.

      NOW THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the parties agree as follows:

      1. Extension of Agreement. The term of the Agreement is hereby deemed to
have continued in effect through and including the date hereof, and is hereby
further extended through February 28, 2009. Upon expiration of the term, as so
extended, the Corporation shall, in its sole discretion, determine whether the
Agreement shall be renewed upon such terms as it deems advisable.

      2. Amendment of Agreement. A new Section 11 is hereby added to the
Agreement to read in its entirety as set forth on Exhibit A attached hereto.

      3. No Other Modifications. Except as modified by this Extension and
Amendment, the provisions of the Agreement shall remain in full force and
effect.

      4. Miscellaneous. This Extension and Amendment will be governed in all
respects by the laws of the Commonwealth of Pennsylvania without reference to
any choice of law provisions. This Extension and Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.

      IN WITNESS WHEREOF, the parties have hereunto set their hands the date
first above written.

         
TOLLGRADE COMMUNICATIONS, INC.
  EXECUTIVE
 
       
By:
  /s/Jennifer M. Reinke   /s/Joseph O’Brien

       
Name:
  Jennifer M. Reinke   Joseph G. O’Brien

       
Title:
  Assistant Secretary    

       

 



--------------------------------------------------------------------------------



 



Exhibit A

      11. Noncompetition. The Executive covenants and agrees that if the
Executive receives payment under Section 4(b)(ii) of this Agreement, then during
the Restricted Period, the Executive shall not in the United States of America,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder or otherwise alone or in association with any
other person, corporation or other entity, engage or participate in, be
connected with, lend credit or money to, furnish consultation or advice or
permit the Executive’s name to used in connection with, any Competing Business.
For purposes of this Agreement, the term “Restricted Period” shall mean a number
of years following the termination of Executive’s employment with the
Corporation equal to the number calculated pursuant to Section 4(b)(ii)(A) of
this Agreement, plus any amount of time during such period during which the
Executive is in violation of this provision. For purposes of this Agreement, the
term “Competing Business” shall mean any person, corporation or other entity
engaged in the business of selling or attempting to sell any product or service
which competes with (a) products or services sold by the Corporation within the
two (2) years prior to termination of the Executive’s employment or (b) new
products of the Corporation with respect to which the Corporation had allocated
engineering resources at the date of the Executive’s termination to develop such
new products.

 